Citation Nr: 1823880	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-22 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right knee, status post meniscectomies, prior to February 26, 2013.

2.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the left knee, status post meniscectomies, prior to March 25, 2014.

3.  Entitlement to an initial disability rating in excess of 60 percent for right total knee arthroplasty on and after April 1, 2014 (excluding a period of temporary total rating from February 26, 2013 to March 31, 2014)

4.  Entitlement to an initial disability rating in excess of 60 percent for left total knee arthroplasty on and after May 1, 2015 (excluding a period of temporary total rating from March 25, 2014 to April 30, 2015)

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability

6.  Entitlement to service connection for coronary artery disease, to include as secondary to a service-connected disability, and/or claimed hypertension.

7.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1975 to August 1982, and from October 1982 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The May 2012 rating decision granted entitlement to service connection for osteoarthritis of the right and left knee, status post meniscectomies, and assigned an initial disability rating of 10 percent for each disability effective from October 18, 2011.  During the pendency of the appeal, an April 2013 rating decision recharacterized the right knee disability as right total knee arthroplasty and granted entitlement to a temporary 100 percent rating from February 26, 2013 to March 31, 2014.  A subsequent March 2014 rating decision recharacterized the left knee disability as left knee total arthroplasty and assigned a temporary 100 percent rating from March 25, 2014 to April 30, 2015.  After each 100 percent rating, the 30 percent rating resumed.  Later in September 2016, a rating decision increased the disability rating for the right and left knee to 60 percent following the respective 100 percent ratings.  The Veteran continued to appeal his right and left knee disability ratings, excluding the periods of temporary total evaluation.  See AB v. Brown, 6 Vet. App. 36, 38 (1993).

Following the May 2012 rating decision, the Veteran requested that the RO reconsider its initial assigned rating for his right and left knee disability as well as its denial of his service connection claims for hypertension, coronary artery disease, and rheumatoid arthritis.  See May 2012 Statement.  In a September 2012 rating decision, the RO reconsidered and continued the previously assigned ratings and its denials of the above service connection claims.  The Veteran then submitted a notice of disagreement in December 2012, within one year of the May 2012 rating decision.  Thus, these appeals stem from the May 2012 rating decision.

In a February 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  Regarding the Veteran's increased rating claims for his right knee disability on and after April 1, 2014; and his left knee on and after May 1, 2015, the Board finds that the RO substantially complied with prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The February 2016 remand included the issue of entitlement to service connection for an acquired psychiatric disorder.  A September 2016 rating decision later granted entitlement to service connection other specified depressive disorder with anxious distress.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1558 (Fed. Cir. 1997).  As such, this issue is no longer before the Board.
The issues of entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right knee, status post meniscectomies, prior to February 26, 2013; entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the left knee, status post meniscectomies, prior to March 25, 2014; entitlement to service connection for hypertension, to include as secondary to a service-connected disability; entitlement to service connection for coronary artery disease, to include as secondary to a service-connected disability, and/or claimed hypertension; and entitlement to service connection for rheumatoid arthritis, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On and after April 1, 2014 (excluding a period of temporary total rating from February 26, 2013 to March 31, 2014), the Veteran has been assigned the maximum evaluation available under the rating criteria for his right total knee arthroplasty.

2.  On and after May 1, 2015 (excluding a period of temporary total rating from March 25, 2014 to April 30, 2015), the Veteran has been assigned the maximum evaluation available under the rating criteria for his left total knee arthroplasty.


CONCLUSIONS OF LAW

1.  On and after April 1, 2014 (excluding a period of temporary total rating from February 26, 2013 to March 31, 2014), the criteria for an initial disability rating in excess of 60 percent for right total knee arthroplasty have not been met.  38 U.S.C. §§ 1155, 5107 ; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5055 (2017).

2.  On and after May 1, 2015 (excluding a period of temporary total rating from March 25, 2014 to April 30, 2015), the criteria for an initial disability rating in excess of 60 percent for left total knee arthroplasty have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 28 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian populations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage of inflection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2017).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); c.f. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell, 25 Vet. App. 32.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Both the right and left total knee arthroplasties are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under this diagnostic code, a 100 percent disability evaluation is assigned for one year following the implantation of the prosthesis.  Thereafter, a 30 percent disability evaluation is the minimum rating assigned for knee prosthesis, and a 60 percent disability evaluation is contemplated for prosthetic replacement of a knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The affected knee may also be evaluated on the basis of intermediate degrees of residual weakness, pain, or limitation of motion by analogy to Diagnostic Codes 5256, 5261, or 5262.

Under Diagnostic Code 5256, a 30 percent disability evaluation is contemplated for ankylosis of the knee at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees.  A 40 percent disability evaluation is warranted for ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent evaluation is assigned for ankylosis of the knee in flexion between 20 and 45 degrees.  A 60 percent evaluation is warranted for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.

Under Diagnostic Code 5261, a 0 percent disability rating is assigned for extension limited to 5 degrees.  A 10 percent evaluation is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is assigned for extension limited to 15 degrees.  A 30 percent disability evaluation is assigned for extension limited to 20 degrees.  A 40 percent disability evaluation is warranted for extension limited to 30 degrees, and a 50 percent disability rating is awarded when extension is limited to 45 degrees.

Under Diagnostic Code 5262, a 30 percent disability evaluation is contemplated for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion requiring a brace.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 60 percent for his right total knee arthroplasty on or after April 1, 2014; or for his left total knee arthroplasty on or after May 1, 2015.

The Board acknowledges the Veteran's complaints of pain, limitation of motion, and residual complications of his total right and left knee arthroplasties.  However, the rating code does not allow for an evaluation in excess of 60 percent for these disabilities.  Although Diagnostic Code 5055 allows for a rating of 100 percent, this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint.  The Veteran most recently underwent a right total knee arthroplasty on February 26, 2013, and a left total knee arthroplasty on March 25, 2014.  As discussed above, he was subsequently assigned a temporary evaluation of 100 percent for his right knee disability effective from February 26, 2013, and his left knee disability effective from March 25, 2014.  After the respective periods of temporary 100 percent ratings, a 60 percent disability rating was assigned for the right knee effective from April 1, 2014, and the left knee effective from May 1, 2015.  

When the year following the implantation of the prosthesis has passed, 60 percent is the maximum schedular rating available.  There is no diagnostic code relating to the knee or leg that allows for ratings in excess of 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  In addition, the amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 60 percent evaluation set forth under Diagnostic Code 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.  

Thus, the currently assigned 60 percent evaluations for the Veteran's right and left total knee arthroplasties are the maximum evaluation that can be assigned under the rating schedule and pursuant to the restrictions of the amputation rule.  In other words, as a matter of law, the Veteran cannot be granted an evaluation in excess of 60 percent for the disabilities at issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In so finding, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The Board has also considered Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) (holding that to be adequate, a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  In addition, the United States Court of Appeals for Veterans Claims held in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) that a medical examination that states that an opinion as to additional functional loss during flare ups could not be provided "without directly observing function under these circumstances," "is at odds with VA's guidance on the matter."  Instead, "it must be apparent that the inability to provide an opinion without resorting to speculation 'reflect[s] the limitation of knowledge in the medical community at large' and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner."  Sharp, 29 Vet. App. at 33 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).

However, the Veteran is already assigned the maximum schedular evaluation available for his right and left knee disabilities.  In Johnston v. Brown, the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, are therefore not applicable for the periods on appeal.  As a result, the holdings in Correia and Sharp also do not apply in this case. 


ORDER

On and after April 1, 2014 (excluding a period of temporary total rating from February 26, 2013 to March 31, 2014), entitlement to an initial disability rating in excess of 60 percent for right total knee arthroplasty is denied.

On and after May 1, 2015 (excluding a period of temporary total rating from March 25, 2014 to April 30, 2015), entitlement to an initial disability rating in excess of 60 percent for left total knee arthroplasty is denied.


REMAND

Regarding the Veteran's increased rating claims for his right and left knee disabilities prior to their respective total knee arthroplasties, a remand is necessary to obtain outstanding treatment records.  The Veteran's VA treatment records contain several entries indicating that outside treatment records dated from December 2012 to March 2013 were scanned into VistAWeb.  The records suggest that they contain information that includes x-ray reports and physical therapy visits.  The Board is unable to access these records.  Although the right knee was rated at 100 percent during some of this period, the left knee was not.  As it is unclear whether any of these records contain information concerning the left knee, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board also notes that a November 2012 VA treatment record stated that the Veteran had an arthroscopic procedure performed on his right knee in August 2013 at the Marshfield Clinic.  While this date appears to be incorrect as the VA treatment record was from a date earlier than that of the reported surgery, the May 2016 VA examiner also stated that the Veteran had a bilateral knee arthroscopy after the February 2012 VA examination that was minimally successful before he underwent the bilateral total knee arthroplasty for the right and left knee in 2013 and 2014.  However, records associated with the procedure are not included in the claims file.  As it seems that the bilateral knee arthroscopy took place during the appeal period, the AOJ should attempt to obtain records of this procedure and verify the date on which it occurred. 

Regarding the Veteran's service connection claims for a hypertension, coronary artery disease, and rheumatoid arthritis, a remand is required to obtain adequate VA medical opinions in compliance with the February 2016 Board remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  As instructed by the remand, a VA examiner provided medical opinions on direct service connection for these claims in May 2016.  The examiner gave a negative nexus opinion for each disorder based on her determination that the disorders were not diagnosed during active service and did not develop until many years after service.  The examiner concluded that the disorders were most likely due to an intervening or interceding event.  The examiner also stated that the Veteran had all the risk factors for coronary artery disease.  In the examination report, she listed these factors as smoking, hyperlipidemia, hypertension, diabetes, and a family history.  The examiner failed to address the Veteran's contention that the blood pressure readings in his service treatment records (STRs) showed that he had prehypertension during service.  See November 2012 Statement.  

Although the May 2016 Board remand characterized the Veteran's service connection claims as secondary to any service-connected disability, the Board notes that the Veteran has only asserted that they are secondary to his hepatitis C disability.  See May 2012 Statement in Support of Claim.  A negative VA medical opinion regarding this theory was provided in July 2012.  In this opinion, the examiner discussed findings from the Veteran's private treatment records that his 1999 myocardial infarction was not due to treatment for hepatitis C with interferon.  However, the Veteran later submitted quotes from several articles indicating that there is a relationship between hepatitis C and the amount of risk for the development of coronary artery disease.  See November 2012 Statement.  As the Board is unable to draw its own medical conclusions from these articles, the examiner should address them on remand.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board also finds that the July 2012 opinion failed to provide a rationale to support the negative opinion for hypertension.  Regarding rheumatoid arthritis, the July 2012 examiner stated that there was no evidence to support a causative relationship with hepatitis C.  The May 2015 VA examiner also noted that there were no autoantibodies in the Veteran's blood to show that the rheumatoid arthritis was an extrahepatic manifestation of hepatitis C.  However, neither examiner addressed the aggravation prong of secondary service connection.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Consequently, the opinions concerning hypertension and rheumatoid arthritis must also address secondary service connection.

As the May 2016 VA examiner indicated that the Veteran's coronary artery disease could be secondary to his claimed hypertension, the Board also finds that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of the Veteran's service connection claim for coronary artery disease must be deferred until the appropriate actions concerning the intertwined service connection claim for hypertension are completed and the matter is either resolved or prepared for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension, rheumatoid arthritis, and coronary artery disease.

The AOJ should specifically request that the Veteran provide information and any necessary authorization to obtain records related to a bilateral knee arthroscopy performed at the Marshfield Clinic after the February 2012 VA examination.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Minneapolis VA Health Care System dated since July 2016.

In particular, the AOJ should obtain outside treatment records dated since December 2012 that were uploaded to VistAWeb.

2.  After the preceding development in paragraph 1is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's hypertension. The claims file must be made available to the examiner. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Regarding the Veteran's diagnosed hypertension, the examiner must provide an opinion as to the following questions: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension manifested during, is otherwise related to, active service?

In providing an opinion, the examiner should address the Veteran's November 2012 statement that his blood pressure readings from active service demonstrated that he had prehypertension at that time.

If the examiner determines that the hypertension is less likely than not related to service, the examiner should explain why, including why the delayed onset of hypertension is significant.

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected hepatitis C caused the Veteran's hypertension?

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected hepatitis C aggravated the Veteran's hypertension?

3.  After the preceding development in paragraph 1is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's rheumatoid arthritis.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Regarding the Veteran's diagnosed rheumatoid arthritis, the examiner must provide an opinion as to the following questions: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's rheumatoid arthritis manifested during, is otherwise related to, active service?

If the examiner determines that the rheumatoid arthritis is less likely than not related to service, the examiner should explain why, including why the delayed onset of rheumatoid arthritis is significant.

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected hepatitis C caused the Veteran's rheumatoid arthritis?

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected hepatitis C aggravated the Veteran's rheumatoid arthritis?

4.  After the preceding development in paragraph 1is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's coronary artery disease.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Regarding the Veteran's diagnosed coronary artery disease, the examiner must provide an opinion as to the following questions: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's coronary artery disease manifested during, is otherwise related to, active service?

If the examiner determines that the coronary artery disease is less likely than not related to service, the examiner should explain why, including why the delayed onset of coronary artery disease is significant.

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected hepatitis C caused the Veteran's coronary artery disease?

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected hepatitis C aggravated the Veteran's coronary artery disease?

In providing an opinion for questions (b) and (c), the examiner should address the Veteran's November 2012 statement in which he cites to several articles as evidence of a relationship between hepatitis C and coronary artery disease.

(d) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension caused or aggravated the Veteran's coronary artery disease?

In providing an opinion on this question, the examiner should address the 2016 VA examination report.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


